Citation Nr: 0005568	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-48 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder manifested by a chronic cough 
and hiccups.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied service connection for 
chronic cough and chronic hiccups and found a claim for 
service connection for "stress" to be not well grounded.  

This case was previously before the Board in October 1998 
when it was noted that the veteran's claims had been 
previously denied by the RO in December 1982, and the RO had 
never discussed whether the evidence was new and material to 
reopen the veteran's claims.  The case was remanded for 
application of the appropriate analysis for new and material 
evidence.  The issues were also redefined as whether new and 
material evidence had been submitted to reopen a claim for an 
acquired psychiatric disorder and a claim for a chronic 
respiratory disorder manifested by a chronic cough and 
hiccups.  Although the veteran was contacted and provided the 
opportunity to submit additional evidence, the veteran's 
claims were not readjudicated in accord with the remand 
instructions and the case was remanded again in May 1999.  
The RO reconsidered the claims on the basis of new and 
material evidence in an August 1999 supplemental statement of 
the case, finding that new and material evidence had not been 
submitted to reopen the claims, and the case was returned to 
the Board.

In arguments submitted to the Board in August 1998, the 
veteran's representative claimed that the veteran endured "a 
great deal of racial prejudice" against him during his 
active service, singling out the actions of one particular 
senior officer.  He added that due to the harassment he 
should be entitled to service connection for post-traumatic 
stress disorder as well as stress.  The issue of service 
connection for post-traumatic stress disorder has not been 
the subject of a rating decision, and is not properly before 
the Board at this time.  It is referred to the RO for action 
deemed appropriate.  As entitlement to service connection for 
PTSD is governed by separate regulations specifically for 
such claims, the issue is not considered inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder now on 
appeal.  See 38 C.F.R. § 3.304(f) (service connection for 
PTSD); Harris v. Derwinski, 1 Vet. App. 180 (1991), 
38 U.S.C.A. § 7105(c) (West 1991) (inextricably intertwined 
claims).  The Board stresses that this decision only 
determines the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, other than PTSD.


FINDINGS OF FACT

1.  Following a rating action by the RO in December 1982, the 
veteran was notified in a letter dated that same month that 
his claim for service connection for an acquired psychiatric 
disorder identified as a nervous condition, and his claim for 
a chronic respiratory disorder manifested by hiccups, 
bronchitis and emphysema were denied; although he was 
provided his appellate rights, he did not appeal.

2.  No competent evidence has been presented since the 
December 1982 rating decision which is relevant to or 
probative of whether a psychiatric disorder was incurred in 
or aggravated during the veteran's active military service 
from October 1954 to May 1957 and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Not competent evidence has been presented since the 
December 1982 rating decision which is relevant to or 
probative of whether a chronic respiratory disorder was 
incurred during the veteran's active military service from 
October 1954 to May 1957 and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The December 1982 decision of the RO denying service 
connection for an acquired psychiatric disorder identified as 
a nervous condition and service connection for a chronic 
respiratory disorder manifested by hiccups, bronchitis and 
emphysema manifested by a chronic cough and hiccups is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d).

2.  Evidence received since the December 1982 RO decision 
denying service connection for acquired psychiatric disorder 
and a chronic respiratory disorder manifested by a chronic 
cough and hiccups is not new and material, and the veteran's 
claim for service connection for an acquired psychiatric 
disorder and a chronic respiratory disorder manifested by a 
chronic cough and hiccups has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial which was the 
test in effect prior to the Hodge decision, as defined in 
Colvin v. Derwinski, 1. Vet. App. 174 (1991) (new and 
material evidence required "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence which may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge 155 F.3d at 1363.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court outlined a three-step process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  First, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc). 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

Factual Background

The veteran's claim was originally denied in December 1982 
when the veteran was notified in a letter from the RO that 
his claim for compensation based on disability resulting from 
hiccups, bronchitis, emphysema and a nervous condition had 
been denied.  He was informed that the record did not show 
that he received treatment for these conditions during 
service, and that, in effect, there was no evidence to show 
that the claimed conditions were incurred in or aggravated by 
active military service and still existed.  The veteran was 
also informed of his appellant rights, but he did not appeal.  

In February 1994, the veteran was provided a VA compensation 
and pension examination pursuant to his claim for pension 
benefits.  He was noted to be a long term heavy smoker or 
many years and had had a right partial lung resection 
following a rupture of emphysematous blebs.  Aggravating his 
chronic obstructive pulmonary disease was a problem of 
chronic hiccups.  He also had severe dyspnea on exertion.  On 
examination, there was one brief episode of a wet cough.  The 
diagnoses included severe chronic obstructive pulmonary 
disease, status post thoracotomy for ruptured emphysematous 
blebs.  

In July 1994, the veteran submitted an application for 
benefits for "stress", chronic cough and chronic hiccups.  
Submitted with the application were copies of his service 
medical and personnel records.  

In May 1995, a rating decision considered and denied on the 
merits a claim for service connection for a chronic cough and 
chronic hiccups.  This rating decision also found a claim for 
service connection for "stress" to be not well grounded.  
The rating decision indicated that "stress" was not 
currently shown, that mental illness was not shown in 
service, and that the personality disorder which was shown in 
service was not a disease within the meaning of legislation 
applicable to veteran's benefits.  As noted in the 
introduction to this decision, supra, because the December 
1982 decision constituted a prior final decision on the 
claims for service connection for an acquired psychiatric 
disorder and a respiratory disorder, the claims were later 
redecided on the basis of whether new and material evidence 
had been submitted to reopen these claims.

In March 1996, private medical records were received showing 
treatment from 1988 for, among other things, hiccups 
secondary to alcoholism, chronic fatigue, shortness of 
breath, bronchitis, emphysema, and status post surgery for a 
bleb on the right lung in 1988.  The actual record of his 
hospitalization in September 1988 shows that he was admitted 
following an episode of binge drinking complaining of 
shortness of breath prior to admission.  A March 1991 record 
is significant for a 20 year history of hiccups.  In August 
1991, his hiccups were noted to be of 25 years duration.  In 
January 1992, he was assessed with acute bronchitis after 
complaining of a cough of 2 months duration.  He was also 
treated several times for complaints of depression.

Also received in March 1996 was a record of the veteran's 
hospitalization in August 1983 for alcoholism, following a 
three month period of drinking uncontrollably.  During this 
admission, he was also diagnosed with chronic 
undifferentiated schizophrenic disorder, chronic obstructive 
pulmonary disease and intractable hiccups.

The veteran was provided a VA aid and attendance examination 
in February 1998.  His diagnoses were bipolar affective 
disorder, anxiety disorder due to pulmonary disease and 
severe chronic obstructive pulmonary disease and emphysema.

Analysis

Initially, the Board observes that the last final denial of 
the veteran's claims was the December 1982 rating decision.  
The specified basis for the denial was that there was no 
evidence that his claimed conditions were incurred in or 
aggravated by military service, by which the Board infers 
that there was a failure to show any evidence of a link or 
nexus between his claimed conditions and active service.  
Since this denial, the veteran has submitted copies of his 
service medical and personnel records, and records of his 
treatment dating from approximately 1988.  The copies of 
service personnel and medical records are not new evidence 
because they were before the RO at the time of the December 
1982 decision.  The only new evidence is the postservice 
records of his medical treatment.  Although this evidence is 
considered "new", it is not relevant to the incurrence in 
service of either an acquired psychiatric disorder or a 
respiratory disorder.  In fact, the submitted medical records 
contain several references which by history provided by the 
veteran place the onset of his hiccups at no earlier than 25 
years prior to 1991, or approximately 1966, well after his 
active service.  These also show a diagnosis of hiccups 
secondary to alcoholism.  Similarly, a January 1992 record 
shows treatment for bronchitis with a cough of 2 months 
duration, and his February 1998 VA aid and attendance 
examination relates his anxiety disorder to his pulmonary 
disease.  

To be material, the new evidence must be (a) relevant in that 
it bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (1999).  
Because the post service records do not relate any of the 
veteran's psychiatric or respiratory disorders to active 
service, they do not bear directly and substantially on the 
matter under consideration and are not material to reopen the 
claims.

The Board notes that the veteran's assertions that his 
disorders were incurred in service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to December 1982 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder or a 
respiratory disorder manifested by coughs and hiccups.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims for an acquired psychiatric disorder 
and a respiratory disorder manifested by cough and hiccups, 
but is so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. § 3.156 
(1999).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
either a claim for entitlement to service connection for an 
acquired psychiatric disorder or a claim to entitlement to 
service connection for a chronic respiratory disorder, 
manifested by chronic cough and hiccups, the benefits sought 
remain denied.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals

 

